DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the remarks and amendments filed on 03/22/2021. Claims 1-4, 6-7, and 10-11 remain pending for consideration on the merits. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James E. Barlow on 06/23/2021.
The application has been amended as follows: 
Claim 1, line 12, “the branch passage” should read --the second branch passage--. 

Allowable Subject Matter
Claims 1-4, 6-7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a heat source unit including a compressor, 
a first distributer and a second distributer respectively connected to the heat source unit, the first distributer and the second distributer individually including a heat exchanger configured to serve as a condenser;
a distribution pipe extending between the heat source unit and each of the first distributer and the second distributer, the distribution pipe including a first branch passage connected to the first distribution unit and a second branch passage connected to the second distribution unit, the distribution pipe including an inclined configuration where the distribution pipe inclines with respect to a horizontal state in which the first branch passage and the second branch are aligned in parallel to a direction perpendicular to a gravity direction; 
a plurality of utilization units each including a use-side heat exchanger respectively connected to the first distributer and the second distributer; and 
a controller configured to control the first distributer and the second distributer, 
wherein the first distributer and the second distributer individually including an expansion valve, and the controller is configured to control an opening degree of each expansion valve of the first distributer and the second distributer and to provide a predetermined degree of subcooling at the outlet of each of the heat exchangers included in the first distributer and the second distributer, 
wherein each of the plurality of utilization units includes two temperature sensors configured to detect a suction air temperature of air to be suctioned into each of the utilization units and a heat medium temperature at an outlet of each of the utilization units, respectively, and  

calculate a capacity of the first distributer and a capacity of the second distributer from a difference between the suction air temperature and the heat medium temperature of each utilization unit performing a heating operation among the plurality of utilization units or from a difference between a set temperature and the heat medium temperature of each utilization unit performing a heating operation among the plurality of utilization units,
compare an absolute value of a difference between the capacity of the first  distributer and the capacity of the second distributer with a threshold value,
determine the refrigerant flowing through the distribution pipe is unevenly distributed into the first distributer and the second distributer when the absolute value of the difference is larger than the threshold value, and 
increase the degree of subcooling at the outlet of the heat exchanger of whichever one of the first distributer and the second distributer contains a higher quality of the distributed refrigerant. 

The closest prior art of record is Wakamoto et al. (EP 2284456 Al) in view of Kusumaru et al. (JP 2006336947 A). 
Wakamoto teaches a refrigeration cycle apparatus (500, fig. 28) comprising:
a heat source unit (10, fig. 28) including a compressor (11, fig. 28) configured to supply refrigerant;
a first distributer (20, 722, fig. 29) and a second distributer (20, 723, fig. 29) respectively connected to the heat source unit (10, fig. 28), the first distributer (20, 722, fig. 29) and the 
a distribution pipe (42, fig. 29) located between the heat source unit (10, fig. 29) and each of the first distributer (20, 722, fig. 29) and the second distributer (20, 723, fig. 29) for distributing the refrigerant flowing from the heat source unit (10, fig. 29) into the first distributer (20, 722, fig. 29) and the second distributer (20, 723, fig. 29),
a plurality of utilization units each including a use-side heat exchanger (31, fig. 28) respectively connected to the first distributer (20, 722, fig. 29) and the second distributer (20, 723, fig. 29); and
a controller (not shown; paras. [0163], [0178], [0181]) configured to control the first distributer (20, 722, fig. 29) and the second distributer (20, 723, fig. 29; paras. [0010], [0028]; wherein the controllers (i.e. the refrigerant flow-rate controller) are disposed in the first and second distributers (i.e. relay portion)), 
wherein the first distributer (20, 722, fig. 29) and the second distributer (20, 723, fig. 29) individually include an expansion valve (25, fig. 28; para. [0184]; wherein fig. 29 shows each floor (e.g. 722, 723) having the relay portion 20 (also including relay portion 20a-d) each comprising an expansion valve 25).
Kusumaru teaches a controller that is configured to determine whether or not unevenness is caused between capacity (e.g. refrigerant flow rate) of the first distributer (3, fig. 10) and capacity (e.g. refrigerant flow rate) of the second distributer (4, fig. 10; para. [0002])
However, Wakamoto and Kusumaru, either alone, or in combination fails to disclose, suggest, or teach a refrigeration cycle apparatus comprising: a heat source unit including a compressor, a first distributer, a second distributer, a distribution pipe extending between the the distribution pipe including an inclined configuration where the distribution pipe inclines with respect to a horizontal state in which the first branch passage and the second branch are aligned in parallel to a direction perpendicular to a gravity direction; a plurality of utilization units each including a use-side heat exchanger respectively, 
a controller configured to control the first distributer and the second distributer, wherein the first distributer and the second distributer individually including an expansion valve, and the controller is configured to control an opening degree of each expansion valve of the first distributer and the second distributer and to provide a predetermined degree of subcooling at the outlet of each of the heat exchangers included in the first distributer and the second distributer, wherein each of the plurality of utilization units includes two temperature sensors configured to detect a suction air temperature of air to be suctioned into each of the utilization units and a heat medium temperature at an outlet of each of the utilization units, respectively, and wherein the controller is configured to: calculate a capacity of the first distributer and a capacity of the second distributer from a difference between the suction air temperature and the heat medium temperature of each utilization unit performing a heating operation among the plurality of utilization units or from a difference between a set temperature and the heat medium temperature of each utilization unit performing a heating operation among the plurality of utilization units, compare an absolute value of a difference between the capacity of the first  distributer and the capacity of the second distributer with a threshold value, determines the refrigerant flowing through the distribution pipe is unevenly distributed into the first distributer and the second distributer when the absolute value of the difference is larger than the threshold value, and increase the degree of subcooling at the outlet of the heat exchanger of whichever one of the first distributer and the second distributer contains a higher quality of the distributed refrigerant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763